Citation Nr: 1235132	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  03-21 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for coronary artery disease, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for the residuals of multiple cerebrovascular accidents, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran had a period of active service from March 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record reflects that the Veteran did not attend a hearing with a Decision Review Officer scheduled for January 2003 and did not provide an explanation as to good cause or request that the RO postpone or reschedule this hearing.  As such, the Veteran's hearing request has been deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), (e), 20.704(d), (e) (2011).

In a May 2004 decision, the Board denied the Veteran's claims of entitlement to service connection for diabetes mellitus, coronary artery disease, and residuals of multiple cerebrovascular accidents, to include as secondary to herbicide exposure.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated September 28, 2009, the Court vacated the Board's May 2004 decision and remanded the case.  In light of the Court's decision, the Board remanded the Veteran's claims in May 2010 for additional evidentiary development.  After the additional evidentiary development requested by the Board was accomplished, the VA Appeals Management Center (AMC) denied the Veteran's claims in a December 2011 supplemental statement of the case (SSOC).  The Board subsequently remanded the Veteran's claims in January 2012 for further additional evidentiary development.  The claims are once again before the Board.  

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus as well as an acquired psychiatric disorder, to include a disorder manifested by posttraumatic stress disorder (PTSD) have been raised by the record in a statement from the Veteran dated in August 2010, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claims of entitlement to service connection for diabetes mellitus, coronary artery disease, and residuals of multiple cerebrovascular accidents, to include as secondary to herbicide exposure.  

Under pertinent VA regulations, evidence received by the Board from the Veteran or his representative after the last statement of the case (SOC) or SSOC should be referred to the agency of original jurisdiction (AOJ) for consideration unless a waiver of AOJ consideration has been submitted by the Veteran or his representative.  See 38 C.F.R. § 20.1304(c) (2011). 

As noted above, in January 2012, the Board remanded the Veteran's claims for additional evidentiary development.  Specifically, the RO was directed to obtain outstanding VA treatment records pertaining to the Veteran's claims currently on appeal and associate these records with the Veteran's claims folder.  The RO was to then readjudicate the Veteran's claims in a supplemental statement case (SSOC).    The Veteran was informed in a February 2012 letter that the AMC would be developing additional evidence in accordance with the prior Remand.  

A review of the Veteran's VA virtual claims folder reveals that over 500 pages of outstanding VA treatment records were obtained and associated with the claims folder in February 2012 and July 2012.  However, there is no evidence to suggest that the AMC has reviewed this additional evidence and issued a SSOC as requested in the prior Remand.  Accordingly, on Remand, the AMC should issue a SSOC addressing the issues on appeal as instructed in the prior Remand. See Stegall.

The Board observes that the requirement for issuance of a SSOC in situations where new evidence is received by the Board may be waived by the Veteran or his representative.  In this regard, the Veteran's representative submitted the following December 2011 statement: "If we locate and wish to submit evidence at a later time, we waive the veteran's right to have the veteran's case remanded (sent back) to the [AOJ] and we ask that BVA consider the new evidence".  

However, in this case, the CAPRI records were received by the AMC rather than the Board.  Moreover, this evidence was not submitted by either the Veteran or his representative but obtained by the AMC.  Finally, the AMC was specifically instructed by the Board to issue a SSOC following receipt of any additional evidence.  As noted by the Veteran's representative in a September 2012 written brief, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the Board finds that another remand is required for compliance with its January 2012 Remand instructions and the case is REMANDED for the following action:

The Veteran and his representative should be furnished a supplemental statement of the case (SSOC) pertaining to his claims of entitlement to service connection for Type II diabetes mellitus, coronary artery disease, and residuals of multiple cerebrovascular accidents, all to include as secondary to herbicide exposure, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


